                                                          Case Number: 18-mj-00152-LMC(JTM)
                                          AFFIDAVIT

       I, Aaron Riley, being duly sworn, state under oath that:

         1.      I am a detective with the Kansas City, Missouri Police Department (KCMOPD)
and have been employed by KCMOPD since January of 2009. I have been a detective within the
police department since September of 2015, conducting investigations involving drug law
violations and firearms offenses within the Kansas City metropolitan area. I am currently assigned
to the Illegal Firearms Squad.

        2.     During my tenure with the police department, I have been involved in numerous
investigations of various individuals in the importation and distribution of controlled substances
and investigations of illegal firearm possession. I have communicated extensively with other state
and federal law enforcement personnel who specialize in drug and firearm investigations. I have
also had experience in interviewing suspects, debriefing defendants, participating witnesses,
informants, and other persons who have had personal experience and knowledge of weapon’s law
violations.

        3.      This Affidavit contains information necessary to support probable cause for this
application. It is not intended to include every fact or matter observed by me or known by law
enforcement. The information provided is based on my personal knowledge and observation
during the course of this investigation, information conveyed to me by other law enforcement
officials and others, and my review of records, documents, and other physical evidence obtained
during the investigation.

        4.      On October 13, 2018, at approximately 09:48 p.m., officers with KCMOPD were
conducting patrol in the area of Linwood Boulevard and Cleveland Avenue in Kansas City,
Jackson County, Missouri, within the Western District of Missouri. An officer observed a white
Buick Le Sabre automobile, bearing Missouri license plate SP9B1X, traveling at a high rate of
speed eastbound on Linwood Boulevard from Cleveland Avenue. A computer check to the license
plate of the vehicle revealed it to belong to a Chevrolet automobile, not the Buick automobile to
which it was currently affixed. The officer activated his emergency lights and siren in an attempt
to conduct a traffic stop on the vehicle. The vehicle began to pick up speed and refused to stop.

         5.     The vehicle went eastbound on 31st Street and crossed over into the opposite lanes
of traffic, going eastbound in the westbound lanes. The vehicle turned southbound on Emmanuel
Cleaver II Boulevard from 31st Street. The officer stopped pursing the vehicle but kept a visual
on the vehicle as it continued to elude. The vehicle struck several curbs while making turns causing
the front passenger’s side tire to blow out.

       6.      The vehicle came to a complete stop at 33rd Street and Kennsington Avenue. The
same officer observed an unknown black male, later identified as Reginald Abbott, date of birth
08/11/1979, exit the driver’s side of the vehicle and begin to flee on foot, running eastbound on
33rd Street. The officer began pursing Abbott on foot, giving several voice commands to stop,
but Abbott refused to stop. The officer finally caught up to Abbott, took Abbott into custody,
and placed him under arrest at the intersection of 33rd and Cypress streets.




         Case 4:18-mj-00152-LMC Document 1-1 Filed 10/15/18 Page 1 of 3
       7.       A tow was ordered for the white Buick Le Sabre, Abbott had abandoned. Upon
inventory of the vehicle, the officer found a Smith and Wesson .40 caliber semi-automatic
handgun, Serial Number FX2U015027, lying on the driver’s side floorboard. The handgun was
loaded with one (1) live .40 caliber round of ammunition in the chamber and fourteen (14)
additional live rounds of .40 caliber ammunition in the magazine. A spent .40 caliber shell casing
was located in the back seat of the vehicle. Located lying in the driver’s seat of the vehicle was a
white powder substance weighing approximately 13.72 grams. It appeared to be a controlled
substance, likely cocaine.

         8.    A computer check revealed Abbott to be on federal supervision from an
ammunition possession case (14-CR-00235-01-W-BP) and a convicted felon prohibiting him from
possessing firearms. Abbott was placed under arrest on an investigative hold for illegal possession
of a firearm.

        9.     On April 17, 2018, at 7:21 p.m., Abbott waived his Miranda rights and agreed to
speak about his arrest. Abbott admitted to fleeing from the police and possession of the white
powder substance. Abbott denied ownership of the Smith and Wesson handgun, but had
knowledge of it. Abbott further stated his DNA would be on the Smith and Wesson handgun
because he had handled it. Abbott claimed the gun belonged to someone else that had been in the
vehicle with him, yet the officer never saw anyone in the vehicle other than Abbott and no one
exited the vehicle other than Abbott.

        10.    A Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF), trained as an interstate nexus expert for the ATF, stated the recovered Smith and Wesson,
.40 caliber handgun had not been manufactured or produced within the State of Missouri and
therefore has previously traveled in interstate or foreign commerce before it was seized in this
case.

       11.     A review of Abbott’s criminal history revealed multiple felony convictions for
various offenses, to include:

               a. On June 27, 1998, in Jackson County Missouri, Criminal Case
                  CR199803852, Abbott was found guilty of Armed Criminal Action and
                  2nd Degree Murder.

               b. On January 1, 2018, in Jackson County Missouri, Criminal Case
                  1416CR0305501, Abbott was found guilty of Voluntary Manslaughter
                  and Armed Criminal Action.




                                                 2




         Case 4:18-mj-00152-LMC Document 1-1 Filed 10/15/18 Page 2 of 3
              c. On September 3, 2015, in the Western District of Missouri, Abbott was
                 found guilty of illegally possessing firearm ammunition.

       FURTHER, AFFIANT SAYETH NAUGHT.



                                                 Aaron Riley, Detective
                                                 Kansas City, Missouri Police Department
                                                 Illegal Firearms Squad


                                         15thday of October, 2018.
Subscribed and sworn to before me this ______



HONORABLE JOHN T. MAUGHMER
United States Magistrate Judge
Western District of Missouri




                                             3




        Case 4:18-mj-00152-LMC Document 1-1 Filed 10/15/18 Page 3 of 3
